DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 08/17/2021. 
This action is in response to amendments and/or remarks filed on 09/30/2021. In the current amendments, claims 1, 10 and 19 have been amended. Claims 1-19 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 09/08/2021, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn. 


Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to “an apparatus, comprising: a spiking neural network comprising a set of input spiking neurons each connected to each of a set of output spiking neurons via a respective synapse for storing a synaptic weight which is adjusted for that synapse in dependence on network operation in a learning mode of the apparatus, each synapse being operable, in response to receipt of a spike from a respective input neuron for each synapse, to provide a post-synaptic signal, dependent on said weight, to a respective output neuron for each synapse;”

Independent claim 10 is directed to “an apparatus, comprising: a spiking neural network comprising a set of input spiking neurons each connected to each of a set of output spiking neurons via a respective synapse for storing a synaptic weight which is adjusted for that synapse in dependence on network operation in a learning mode of the apparatus, each synapse being operable, in response to receipt of a spike from a respective 4Serial No. 15/680,140Docket No. 012055.0510 input neuron for each synapse, to provide a post-synaptic signal, dependent on said weight, to a respective output neuron for each synapse;”


The closest prior arts of record are the following:
Hunt et al. (US Pat No. 9195934 B1) teaches one or more Subset neuron layers configured to determine presence of one or more features in the subset of plurality of conditionally independent features. 
Piekniewski et al. (US Pat No. 9224090 B2) teaches a method for feedback in a spiking neural network and context connections are inverse spike-timing dependent plasticity. 
Abdullah et al. (“Development of Cellular Neural Network Algorithm for Detecting Lung Cancer Smptoms”) teaches CNN algorithm for detecting the boundary and area of lung cancer in x-ray image.
Mitra et al. (“Real-Time Classification of Complex Patterns using Spike-Based Learning in Neuromorphic VLSI”) teaches real-time classification of complex  

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1 and 10 which includes “select a subset of the data points based on a result of comparing pixel values of the input data to a preset threshold, and produce a second set of input spike signals which encode values complementary to respective said values representing a selected subset of the data points, before supplying the first set”.
The closest prior arts of record are Hunt, Piekniewski and Abdullah. Abdullah teaches selecting a whole image and inverted the whole image using a data inverter as shown in FIG. 3a and 3b, however Abdullah does not teach “select a subset of the data points based on a result of comparing pixel values of the input data to a preset threshold, and produce a second set of input spike signals which encode values complementary to respective said values representing a selected subset of the data points, before supplying the first set” as required by independent claims 1 and 10. 
Dependent claims 2-9 and 11-19 are allowed for dependency of independent claim 1. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/V.M./Examiner, Art Unit 2126   

/ANN J LO/Supervisory Patent Examiner, Art Unit 2126